                   Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 1 of 13




 1                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
         PAUL IZOR, individually and on behalf of all             Case No.
 3       others similarly situated,
                                                                CLASS ACTION COMPLAINT
 4                       Plaintiff,
                                                                DEMAND FOR JURY TRIAL
 5       v.
 6
         ABACUS DATA SYSTEMS INC., a
 7       California corporation,

 8                       Defendant.

 9
                                        CLASS ACTION COMPLAINT
10
11            Plaintiff Paul Izor (“Izor” or “Plaintiff”) brings this Class Action Complaint and Demand

12   for Jury Trial against Defendant Abacus Data Systems Inc. (“Abacus” or “Defendant”) to stop

13   Abacus from violating the Telephone Consumer Protection Act by sending unsolicited,
14   autodialed text messages to consumers, including to consumers who have registered their phone
15
     numbers on the national Do Not Call registry (“DNC”)), and to otherwise obtain injunctive and
16
     monetary relief for all persons injured by Abacus’s conduct. Plaintiff, for his Complaint, alleges
17
     as follows upon personal knowledge as to himself and his own acts and experiences, and, as to
18
     all other matters, upon information and belief, including investigation conducted by his
19
     attorneys.
20
21                                               INTRODUCTION

22            1.       Abacus sells software services to professionals, including attorneys and

23   accountants.1 Abacus’s product offerings include Abacus Private Cloud, AbacusLaw, HotDocs,
24   ResultsCRM, and OfficeTools.2
25

26
     1 https://www.abacusnext.com/about
     2 In 2017, Abacus purchased HotDocs, a document automation software company designed for the legal profession,
     to include the HotDocs product in their suite of Abacus products. See https://www.abacusnext.com/press-
27   releases/hotdocs.
28
                 Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 2 of 13



            2.       In order to solicit sales for HotDocs and its other software products, Abacus sends
 1
 2 out unsolicited text messages to consumers purportedly “notifying” them that their version of

 3 HotDocs is out of date and asking them to “press y” to schedule an appointment presumably to
 4 update their accounts. However, in order to update HotDocs, the consumers receiving the text
 5 messages must pay a monthly software service fee of $75, and the appointments they schedule
 6 with Abacus are nothing more than sales pitches for HotDocs and other Abacus products such as
 7
   Abacus Private Cloud, Abacus’s CRM software, and OfficeTools.
 8
          3.       Abacus sends these solicitation text messages without the prior express written
 9
   consent of the text recipients.
10
          4.       In Plaintiff’s case, Abacus sent two autodialed text messages to his cellular phone
11
12 without having his prior express written consent, and despite Plaintiff having registered his
13 phone number on the DNC.
14          5.       In response to these text messages, Plaintiff files this class action lawsuit seeking
15 injunctive relief, requiring Defendant to cease sending unsolicited, autodialed text messages to
16 consumers’ cellular telephone numbers, and to other phone numbers registered on the DNC, as
17
     well as an award of statutory damages to the members of the Classes.
18
                                                  PARTIES
19
            6.       Plaintiff Izor is a Mount Hermon, California resident.
20
            7.       Defendant Abacus is a California corporation headquartered in San Diego,
21
22 California. Defendant conducts business throughout this District, the State of California, and the
23 United States.
24                                    JURISDICTION AND VENUE

25
26
27
                                       CLASS ACTION COMPLAINT
28                                               -2-
                     Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 3 of 13



                8.       This Court has federal question subject matter jurisdiction over this action under
 1
 2 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

 3 §227 (“TCPA”).
 4              9.       This Court has personal jurisdiction over Defendant and venue is proper in this
 5 District under 28 U.S.C. § 1391(b) because Defendant is incorporated in California and does
 6 significant business in this District, and because the wrongful conduct giving rise to this case was
 7
   directed to and/or occurred in this District.
 8
                                      COMMON ALLEGATIONS
 9
         Abacus Violates the TCPA By Sending Autodialed Text Messages to Consumers,
10       Including to Consumers Who Have Registered their Phone Numbers on the DNC
11              10.      Abacus purchased HotDocs in November, 2017.3
12
                11.      The text messages that Plaintiff received state that HotDocs requires an update:
13
14
15
16
17
18
19
                12.      Updating HotDocs comes with a monthly subscription plan that the consumer is
20
     required to pay for and can cost as much as $75 per month. This is something Abacus introduced
21
     when it took over HotDocs in 2017:4
22
23
24

25
26
     3   https://en.wikipedia.org/wiki/Abacus_Data_Systems
27   4   https://www.softwareadvice.com/cms/hotdocs-profile/
                                           CLASS ACTION COMPLAINT
28                                                   -3-
                 Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 4 of 13




 1
 2
                                                                                                5
 3
 4           13.     In addition, on the “software updates” page on HotDocs.com, Abacus solicits

 5 consumers’ purchase of one of Abacus’s other product, Abacus Private Cloud:
 6
 7
 8
 9
10
11
                                                                                                           6
12
13           14.     As of 2017, Abacus Private Cloud was made available by Abacus at a cost of

14 approximately $150 per user, per month, with a price guarantee up to 60 months.7
15           15.     Additionally, on information and belief, including investigation of counsel,
16 consumers that schedule an appointment with Abacus regarding their “out of date” HotDocs
17
     software are solicited to purchase a monthly HotDocs subscription and other Abacus software
18
     products.
19
             16.     In sending the unsolicited text messages, Defendant, or a third party acting on its
20
     behalf, used an automatic telephone dialing system; hardware and/or software with the capacity
21
     to store or produce cellular telephone number to be called, using a random or sequential number
22
23 generator. This is evident from the circumstances surrounding the text messages, including the
24 ability to trigger an automated response by replying “STOP” or to schedule an appointment by

25
26   5 https://www.hotdocs.com/downloads/software-updates
     6 id
27   7 https://www.cpapracticeadvisor.com/review/12371662/2017-review-of-abacus-private-cloud

                                         CLASS ACTION COMPLAINT
28                                                 -4-
              Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 5 of 13



     replying “y,” the text messages’ commercial and generic content, that substantively identical
 1
 2 texts were sent to multiple recipients, and that they were sent from a short code, which is

 3 consistent with the use of an automatic telephone dialing system to send text messages.
 4                   Plaintiff Received Unsolicited Autodialed Text Messages to His Cell
                          Phone Despite Registered His Phone Number on the DNC
 5
            17.     On June 29, 2003, Plaintiff Izor registered his cellular phone number on the DNC
 6
 7 in order to avoid receiving unwanted phone and text solicitations.
 8          18.     His cellular phone number is not currently associated with a business and is for

 9 personal use.
10          19.     On January 31, 2019 at 9:42 AM, Plaintiff received an unsolicited, autodialed text
11 message from Defendant using shortcode 77453 on his cellular phone:
12
13
14
15
16
17
18
19          20.     On February 1, 2019 at 10:59 AM, Plaintiff received a second unsolicited,
20
     autodialed text message to his cellular phone from Defendant, again using shortcode 77453.
21
            21.     Plaintiff immediately replied “STOP” when he received the second unsolicited
22
     text message. This caused an automated response to provide confirmation that Plaintiff’s cell
23
     phone number was opted out:
24

25
26
27
                                     CLASS ACTION COMPLAINT
28                                             -5-
                Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 6 of 13




 1
 2

 3
 4
 5
 6
 7
 8
 9
10
11            22.   Plaintiff has never had a relationship with Abacus, and has never provided
12 Abacus express written consent to contact him. In fact, at the time Plaintiff received the
13
     unsolicited autodialed text messages, he had not regularly practiced law for approximately 20
14
     years.
15
              23.   The unauthorized text messages sent by Abacus, as alleged herein, have harmed
16
     Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed Izor’s use
17
     and enjoyment of his cellular phone, in addition to the wear and tear on the phones’ hardware
18
19 (including the phones’ battery) and the consumption of memory on the phone.
20            24.   In addition, Defendant violated the DNC by sending 2 solicitation text messages

21 within a 1-year period to Plaintiff’s phone number that was registered on the Do Not Call
22 registry.
23
              25.   Seeking redress for these injuries, Izor, on behalf of himself and two Classes of
24
     similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47
25
     U.S.C. § 227, et seq., which prohibits unsolicited autodialed text messages to cellular telephones,
26
     including solicitation text messages to a phone number protected by the DNC.
27
                                     CLASS ACTION COMPLAINT
28                                             -6-
               Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 7 of 13



                                         CLASS ALLEGATIONS
 1
 2                   Class Treatment Is Appropriate for Plaintiff’s TCPA Claims

 3          26.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

 4 and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of
 5 the following Classes:
 6          Autodialed No Consent Class: All persons in the United States who from four
 7          years prior to the filing of this action through class certification (1) Defendant (or
            an agent acting on behalf of Defendant) text messaged, (2) on the person’s cellular
 8          telephone number, (3) using a text messaging platform substantially similar to the
            text messaging platform Defendant used to text message Plaintiff, (4) for whom
 9          Defendant claims (a) it obtained prior express written consent in the same manner
            as Defendant claims it supposedly obtained prior express written consent to text
10          message Plaintiff, or (b) it did not obtain prior express written consent.
11          Do Not Call Registry Class: All persons in the United States who from four years
12          prior to the filing of this action through class certification (1) Defendant (or an agent
            acting on behalf of Defendant) texted more than one time; (2) within any 12-month
13          period (3) where the person’s telephone number had been listed on the DNC for at
            least thirty days; (4) for a substantially similar reason that Defendant texted
14          Plaintiff; and (5) for whom Defendant claims (a) it obtained prior express written
            consent in the same manner as Defendant claims it supposedly obtained prior
15          express written consent to text message Plaintiff, or (b) Defendant did not obtain
            prior express written consent.
16
17          27.     The following individuals are excluded from the Classes: (1) any Judge or

18 Magistrate presiding over this action and members of their families; (2) Defendant, its
19 subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
20 have a controlling interest and their current or former employees, officers and directors; (3)
21 Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
22
     from the Classes; (5) the legal representatives, successors or assigns of any such excluded
23
     persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated
24
     and/or released. Plaintiff anticipates the need to amend the Class definition following appropriate
25
     discovery.
26
27
                                      CLASS ACTION COMPLAINT
28                                              -7-
               Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 8 of 13



            28.     Numerosity: On information and belief, there are hundreds, if not thousands of
 1
 2 members of the Classes such that joinder of all members is impracticable.

 3          29.     Commonality and Predominance: There are many questions of law and fact

 4 common to the claims of Plaintiff and the Classes, and those questions predominate over any
 5 questions that may affect individual members of the Classes. Common questions for the Classes
 6 include, but are not necessarily limited to the following:
 7
                   (a) whether Defendant used an automatic telephone dialing system to send text
 8                     messages to Plaintiff and the members of the Autodialed No Consent Class;

 9                  (b) whether Defendant sent unsolicited text messages to phone numbers
                        registered on the DNC;
10
                    (c) whether Defendant’s conduct constitutes a violation of the TCPA; and
11
12                  (d) whether members of the Classes are entitled to treble damages based on the
                        willfulness of Defendant’s conduct.
13
            30.     Adequate Representation: Plaintiff will fairly and adequately represent and
14
     protect the interests of the Classes, and has retained counsel competent and experienced in class
15
     actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no
16
17 defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting
18 this action on behalf of the members of the Classes, and have the financial resources to do so.
19 Neither Plaintiff nor his counsel has any interest adverse to the Classes.
20          31.     Appropriateness: This class action is also appropriate for certification because
21 Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
22
     whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
23
     of conduct toward the members of the Classes and making final class-wide injunctive relief
24
     appropriate. Defendant’s business practices apply to and affect the members of the Classes
25
     uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
26
     respect to the Classes, not on facts or law applicable only to Plaintiff. Additionally, the damages
27
                                      CLASS ACTION COMPLAINT
28                                              -8-
              Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 9 of 13



     suffered by individual members of the Classes will likely be small relative to the burden and
 1
 2 expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

 3 Thus, it would be virtually impossible for the members of the Classes to obtain effective relief
 4 from Defendant’s misconduct on an individual basis. A class action provides the benefits of
 5 single adjudication, economies of scale, and comprehensive supervision by a single court.
 6                                   FIRST CAUSE OF ACTION
 7                              Telephone Consumer Protection Act
                                    (Violations of 47 U.S.C. § 227)
 8                    (On Behalf of Plaintiff and the Autodial No Consent Class)

 9          32.     Plaintiff repeats and realleges paragraphs 1 through 31 of this Complaint and
10 incorporates them by reference.
11          33.     Defendant and/or its agents sent unwanted solicitation text messages to cellular
12
     telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent
13
     Class using an autodialer.
14
            34.     These solicitation text messages were sent en masse without the consent of the
15
     Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation
16
17 text messages.
18          35.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

19 Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are
20 each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each
21 violation of such act.
22
            36.     In the event that the Court determines that Defendant’s conduct was willful and
23
     knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages
24
     recoverable by Plaintiff and the other members of the Autodialed No Consent Class.
25
                                    SECOND CAUSE OF ACTION
26                                Telephone Consumer Protection Act
                                     (Violation of 47 U.S.C. § 227)
27
                                     CLASS ACTION COMPLAINT
28                                             -9-
               Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 10 of 13



                        (On Behalf of Plaintiff and the Do Not Call Registry Class)
 1
 2           37.     Plaintiff repeats and realleges the paragraphs 1 through 31 of this Complaint and

 3 incorporates them by reference.
 4           38.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
 5 person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
 6 who has registered his or her telephone number on the national do-not-call registry of persons
 7
   who do not wish to receive telephone solicitations that is maintained by the federal government.”
 8
          39.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any
 9
   person or entity making telephone solicitations or telemarketing calls to wireless telephone
10
   numbers.”8
11
12           40.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

13 any call for telemarketing purposes to a residential telephone subscriber unless such person or
14 entity has instituted procedures for maintaining a list of persons who request not to receive
15 telemarketing calls made by or on behalf of that person or entity.”
16           41.     Any “person who has received more than one telephone call within any 12-month
17
     period by or on behalf of the same entity in violation of the regulations prescribed under this
18
     subsection may” may bring a private action based on a violation of said regulations, which were
19
     promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
20
     solicitations to which they object. 47 U.S.C. § 227(c).
21
22           42.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

23 telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry
24 Class members who registered their respective telephone numbers on the National Do Not Call

25
26   8Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
     Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
27   153A1.pdf
                                         CLASS ACTION COMPLAINT
28                                                 -10-
              Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 11 of 13



     Registry, a listing of persons who do not wish to receive telephone solicitations that is
 1
 2 maintained by the federal government.

 3          43.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

 4 Registry Class received more than one phone call/text message in a 12-month period by or on
 5 behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of
 6 Defendant’s conduct as alleged herein, Plaintiff Roper and the Do Not Call Registry Class
 7
   suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive
 8
   $500 in damages for such violations of 47 C.F.R. § 64.1200.
 9
          44.     To the extent Defendant’s misconduct is determined to be willful and knowing,
10
   the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
11
12 recoverable by the members of the Do Not Call Registry Class.
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
                                      CLASS ACTION COMPLAINT
28                                              -11-
             Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 12 of 13



                                           PRAYER FOR RELIEF
 1
 2          WHEREFORE, Plaintiff Izor, individually and on behalf of the Classes, prays for the

 3 following relief:
 4      a) An order certifying the Classes as defined above, and appointing Plaintiff as the
 5          representative of the Classes and his attorneys as Class Counsel;
 6      b) An award of actual and/or statutory damages and costs;
 7
        c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
 8
        d) An injunction requiring Defendant to cease all unsolicited texting activity, and to
 9
            otherwise protect the interests of the Classes; and
10
        e) Such further and other relief as the Court deems just and proper.
11
12                                             JURY DEMAND

13          Plaintiff requests a jury trial.

14                                                 Respectfully Submitted,

15                                                 PAUL IZOR, individually and on behalf of those
                                                   similarly situated individuals
16
17
     Dated: February 26, 2019                      By: /s/ David Ratner
18                                                 David S. Ratner, Esq.
                                                   David Ratner Law Firm, LLP
19                                                 33 Julianne Court
                                                   Walnut Creek, CA 94595
20
                                                   Avi R. Kaufman*
21                                                 kaufman@kaufmanpa.com
                                                   KAUFMAN P.A.
22
                                                   400 NW 26th Street
23                                                 Miami, FL 33127
                                                   Telephone: (305) 469-5881
24
                                                   Stefan Coleman*
25                                                 law@stefancoleman.com
                                                   LAW OFFICES OF STEFAN COLEMAN, P.A.
26                                                 201 S. Biscayne Blvd, 28th Floor
                                                   Miami, FL 33131
27
                                       CLASS ACTION COMPLAINT
28                                               -12-
     Case 3:19-cv-01057-JSC Document 1 Filed 02/26/19 Page 13 of 13



                                 Telephone: (877) 333-9427
 1                               Facsimile: (888) 498-8946
 2
                                 Attorneys for Plaintiff and the putative Classes
 3
                                 *Pro Hac Vice motion forthcoming
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
                       CLASS ACTION COMPLAINT
28                               -13-
